Curia.

The whole cause of action is disposed of by the demurrer ; and the question is reduced to one of costs alone. The attorney for the' defendants has a right to be protected against any settlement of those costs between his clients and the plaintiff This is always the case when he is entitled .to cost's against the opposite party, and gives, as in this instance, actual notice of his claim, at the same time forbidding an interference.with it by the parties. He has a lien on the ’costs, and stands in the light of an assignee. (Martin v. Hawks, 15 John. 405.) As no settlement can be made, or release given, after notice ; so no act to delay or obstruct the attorney in his remedy for those costs will be holden valid. This is not inconsistent with the case of Porter v. Lane, relied upon in the argument. Here is not a question as to set*175ting off these costs against other costs or damages, which have arisen in the cause, or in other causes between these parties. A different rule prevails in such a case. (15 John. 407.)
Motion granted.